Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10821067 (Hereinafter '067). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of current Application falls entirely within the scope of 067. 
Regarding claim 1, 067 discloses an automobile calibration device, comprising (please see 067: claim 1, line 1: 
a stand apparatus (067: claim 1, line 2); 
5a supporting assembly, mounted at the stand apparatus and movable in a vertical direction with respect to the stand apparatus (067: lines 3-5); 
and a drive assembly, configured to drive the supporting assembly to move in the vertical direction with respect to the stand apparatus (607: lines 7-9);
 wherein the drive assembly comprises a motor assembly and a transmission mechanism; 10the motor assembly is configured to drive the transmission mechanism to move (607: lines 10-13);

the elevation screw rod is movably mounted at the stand apparatus, the elevation screw 15rod is disposed vertically and the elevation screw rod is rotatable around the central axis of the elevation screw rod (607: claim 12, lines 4-7); 
the motor is configured to drive the elevation screw rod to rotate around the central axis of the elevation screw rod (607: claim 12, lines 8-10).
Regarding claim 2, 067 discloses wherein the motor assembly further comprises a control assembly and a motor (067: claim 1, lines 17 and 18); and the control assembly comprises a controller, the controller being electrically connected to the motor and being configured to control a rotational rate of the motor, so as to control the movement speed of the supporting assembly (067: claim 1, lines 19-23).
Regarding claim 3, 067 discloses wherein the control assembly further comprises a limit switch and a trigger apparatus (067: claim 1, lines 23 and 24); the limit switch and the trigger apparatus are electrically connected (067: claim 1, lines 25 and 26); when the supporting assembly touches the trigger apparatus, the trigger apparatus 5triggers the limit switch to cut off the power supply to the motor (067: claim 1, lines 27-29). 
Claim 4 (067: claim 2).
Claim 5 (067: claim 3).
Claim 6 (067: claim 4).
Claim 7 (067: claim 5).
Claim 8 (067: claim 6).

Claim 10 (067: claim 8).
Claim 11 (067: claim 9).
Claim 12 (067: claim 10).
Claim 13 (067: claim 11). 
 Claim 14 (067: claim 13).
Claim 15 (067: claim 14).
Claim 16 (067: claim 15).
Claim 17 (067: claim 16).
Claim 18 (067: claim 17).
Claim 19 (067: claim 18).
Allowable Subject Matter
CN107678004A  (hereinafter "CN"). 
CN discloses an automobile maintenance and equipment calibration, and a vehicle blind area radar calibration device. CN discloses that the device includes a support assembly, a beamassembly, and a slider. The beam assembly is mounted on the support assembly. The slider is mounted on the beam assembly. By using the vehicle blind area radar calibration device, a simulator can be mounted on the slider which can horizontally slide from side to side, the simulator can continuously slide from left to right, and the left rear and right rear blind area radars of a vehicle can be calibrated conveniently and quickly. Moreoever, the consistentcy of the height, angle and other parameters of the vehicle blind area radar calibration device can be ensured, and calibration can be convenient and more accurate (Abstract).

Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        September 8, 2021